DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Election/Restrictions
Claims 16-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 3/5/2022.
Status of Claims
Claims 1-20 are pending with claims 16-18 being withdrawn from consideration.  Claims 1-15 and 19-20 are currently being examined.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/7/2020 was filed before the mailing date of the first office action on the merits.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Specification
The abstract of the disclosure is objected to because it is less than 50 words in length.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 

Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-5, 9-12, 14-15 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cox US Pat. No. 5,722,384.
Cox teaches:
In Reference to Claim 1
An apparatus configured to launch objects (ball throwing system 10, Fig. 1-6), the apparatus comprising: 
a container configured to hold a plurality of objects (a container formed by the collective ball holding means 40 which hold a plurality of projectiles 12 therein); 

a controller configured to launch objects according to a pattern (electronic receiver 66 in housing 20 is electronically coupled to control panel 64 to receive signals from remote control 60 via button 62 to control the launching operations of the device by the user, Col. 4 lines 34-54).  
In Reference to Claim 4
The apparatus of claim 1, wherein the pattern includes instructions for the apparatus to perform: launching a first ball from a first launcher of the plurality of launchers to a first location; launching a second ball from a second launcher of the plurality of launchers to a second location, wherein an interval between launching the first ball and launching the second ball is less than or equal to a first value (each launcher may be operated at a different speed/power and direction by movement of lumens 52, wherein the device is capable of one throw to a first location  (ex. baseline area (longer))and another to a second location (ex. service box corner (angled and shorter)), wherein the time between launches has an inherent interval time as selected by the user or automated by the device, Col. 4 lines 10-54).  
In Reference to Claim 5
The apparatus of claim 4, wherein the apparatus is aligned with an axis, the first launcher is configured to launch the first ball at a first angle with respect to the axis, and the second launcher is configured to launch the second ball at a second angle with respect to the axis, the second angle being greater than the first angle (an angle of the second launcher may be made to be higher than the first by manipulating the lumen 52 of the launch tube of the second launcher to be higher than the first by rotating the first lumen outlet lower than the second, Fig. 3).  
In Reference to Claim 9

In Reference to Claim 10
The apparatus of claim 4, wherein the first launcher is configured to feed balls to a baseline location and the second launcher is configured to feed balls to a service box corner location (each launcher may be operated at a different speed/power and direction by movement of lumens 52, wherein the device is capable of one throw to a baseline area (longer) with another to a service box corner (angled and shorter), Col. 4 lines 10-54).  
In Reference to Claim 11
The apparatus of claim 1, wherein each of the launchers is configured to feed balls with a different power (each launcher may be operated at a different speed/power (varied), Col. 4 lines 10-54).  
In Reference to Claim 12
The apparatus of claim 1, wherein the apparatus is configured to launch balls to a user on a same side of a net of a tennis court as the apparatus (the apparatus is capable of being placed on a side of a tennis court as a user).  
In Reference to Claim 14
The apparatus of claim 1, wherein each of the plurality of launchers in configured to have an adjustable ejection angle (each launcher 39 has a delivery tube 50 with arcuate lumen 52 which is rotatable to change the ejection angle, Col. 3 line 65 – Col. 4 line 3, Fig. 3-4).  
In Reference to Claim 15
The apparatus of claim 1, wherein the apparatus includes a single housing configured to accommodate the plurality of launchers (launchers 39 are all housed with housing 20, Fig. 1-5).  
In Reference to Claim 19
The apparatus of claim 1, further comprising a feeder configured to supply balls to each of the plurality of launchers, the feeder comprising a serpentine track (the feed tube of container 40 includes a curved portion (serpentine), Fig. 4).  
In Reference to Claim 20
The apparatus of claim 1, wherein the controller includes an electronic control unit configured to communicate with a mobile device (remote control (mobile device) 64 communicates with the electronic receiver 66).  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 7-8, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Cox as applied to claim 1 above, and further in view of Yeager US Pat. No. 9,039,547.
In Reference to Claim 2
Cox teaches:

Cox fails to teach:
The balls specifically being tennis balls.
Further, Yeager teaches:
An apparatus configured to launch objects (ball throwing system, Fig. 1-16), the apparatus comprising: 
a container configured to hold a plurality of tennis balls (container 20 holds tennis balls 18 therein, Fig. 1, 16); 
a plurality of launchers, each of the launchers configured to launch objects to a different location (launchers 66 propel balls 18 away from the device (Fig. 11), where multiple launchers 100 may be used, Fig. 16); and 
a controller configured to launch objects according to a pattern (electronic control unit in service compartment 48 (Col. 8 lines 23-30) control the launchers to provide the desired launch for each ball, Col. 7 line 53 – Col. 8 line 11, Col. 10 line 55 – Col. 11 line 6, Col. 12 lines 30-45, claim 4).  
It would have been obvious to one having ordinary skill in the art to have modified the invention of Cox to have specifically used tennis balls as it appears that this device would already be adapted for use in tennis and the use of tennis balls in projectile launchers is very common in the art as tennis practice commonly requires the aid of a ball launcher and therefore would allow a user to more efficiently and effectively practice and improve their tennis skills as taught by Yeager (Col. 5 lines 1-22, 26-44, 52-67).
In Reference to Claim 3
Cox teaches:
The apparatus of claim 1, wherein the pattern is a random pattern executed by the controller (the launching pattern may be programmed to randomly select each velocity of each ball launch for each tube, Col. 4 lines 38-54),  
Cox fails to teach:

Further, Yeager teaches:
An apparatus configured to launch objects (ball throwing system, Fig. 1-16), the apparatus comprising: 
a container configured to hold a plurality of tennis balls (container 20 holds tennis balls 18 therein, Fig. 1, 16); 
a plurality of launchers, each of the launchers configured to launch objects to a different location (launchers 66 propel balls 18 away from the device (Fig. 11), where multiple launchers 100 may be used, Fig. 16); and 
a controller configured to launch objects according to a pattern, wherein the pattern is a predetermined pattern stored in a memory of the controller (electronic control unit in service compartment 48 (Col. 8 lines 23-30) control the launchers to provide the desired launch for each ball, the player may select a drill (preprogrammed in memory), Col. 6 lines 14-20, 43-48, Col. 7 line 53 – Col. 8 line 11, Col. 10 line 55 – Col. 11 line 6, Col. 12 lines 30-45, claim 4, the player may select a drill (preprogrammed in memory), Col. 6 lines 14-20, 43-48, Col. 7 line 53 – Col. 8 line 11).  
It would have been obvious to one having ordinary skill in the art to have modified the invention of Cox to have used stored programmed drills as this is commonly known and used in the art and allow a user to more efficiently and effectively practice and improve their tennis skills as taught by Yeager (Col. 5 lines 1-22, 26-44, 52-67).
In Reference to Claim 7-8
Cox teaches:
The apparatus of claim 1 as rejected above.
Cox fails to teach:

Further, Yeager teaches:
An apparatus configured to launch objects (ball throwing system, Fig. 1-16), the apparatus comprising: 
a container configured to hold a plurality of tennis balls (container 20 holds tennis balls 18 therein, Fig. 1, 16); 
a plurality of launchers, each of the launchers configured to launch objects to a different location (launchers 66 propel balls 18 away from the device (Fig. 11), where multiple launchers 100 may be used, Fig. 16); and 
a controller configured to launch objects according to a pattern, wherein the pattern includes a plurality of patterns, each of the patterns corresponding to a training exercise (electronic control unit in service compartment 48 (Col. 8 lines 23-30) control the launchers to provide the desired launch for each ball, the player may select one of numerous drills (stored in preprogrammed in memory), Col. 6 lines 14-20, 43-48, Col. 7 line 53 – Col. 8 line 11, Col. 10 line 55 – Col. 11 line 6, Col. 12 lines 30-45, claim 4, the player may select a drill (preprogrammed in memory), Col. 6 lines 14-20, 43-48, Col. 7 line 53 – Col. 8 line 11), wherein the controller is configured to store setting information respectively in association with a plurality of users (data including personalized drills, results, and skill information for numerous users may be stored and applied to the launchers for execution of different training drills, Col. 15 lines 8-57).
It would have been obvious to one having ordinary skill in the art to have modified the invention of Cox to have used stored programmed drills and player information as this is commonly known and used in the art and allow a user to more efficiently and effectively practice and improve their tennis skills as taught by Yeager (Col. 5 lines 1-22, 26-44, 52-67, Col. 6 lines 6-48).
In Reference to Claim 13
Cox teaches:
The apparatus of claim 1 as rejected above.
Cox fails to teach:
The container including a detachable hopper.
Further, Yeager teaches:
An apparatus configured to launch objects (ball throwing system, Fig. 1-16), the apparatus comprising: 
a container including a detachable hopper configured to hold a plurality of tennis balls (detachable container 20 holds tennis balls 18 therein, Fig. 1-2, 5, 7,, 16); 
a plurality of launchers, each of the launchers configured to launch objects to a different location (launchers 66 propel balls 18 away from the device (Fig. 11), where multiple launchers 100 may be used, Fig. 16); and 
a controller configured to launch objects according to a pattern (electronic control unit in service compartment 48 (Col. 8 lines 23-30) control the launchers to provide the desired launch for each ball, Col. 7 line 53 – Col. 8 line 11, Col. 10 line 55 – Col. 11 line 6, Col. 12 lines 30-45, claim 4).  
It would have been obvious to one having ordinary skill in the art to have modified the invention of Cox to have included a detachable hopper in order to allow the device to be stored more easily and to allow the container to be more easily manually reloaded as taught by Yeager (Col. 1 lines 34-43).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Cox as applied to claim 4 above.
In Reference to Claim 6
Cox teaches:
The apparatus of claim 4, wherein the first value is 0.5 seconds (a player is capable of pressing the launch button twice at an interval of .5 seconds between which would cause a .5 second interval between shots).   
In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)).
Brief Discussion of Other Prior Art References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See the references cited page for publications that are noted for containing similar subject matter as the applicant.  For example, Rizzo (6,305,366), Suba (6,705,305), So (10,631,522), and Gowan (10,052,544) teach similar projectile launchers having a plurality of launchers in the same housing.
Conclusion
If the applicant or applicant’s representation has any questions or concerns regarding this office action or the application they are welcome to contact the examiner at the phone number listed below and schedule and interview to discuss the outstanding issues and possible amendments to expedite prosecution of this application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER R NICONOVICH whose telephone number is (571)270-7419. The examiner can normally be reached Mon - Fri 8-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 
/ALEXANDER R NICONOVICH/Primary Examiner, Art Unit 3711